Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 8/13/2019. Claims 1-20 are pending. Priority date: 1/13/2016

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 10423879 in view of reference Andreopolous 1. Although the claims at issue are not identical, they are not patentably distinct from each other. The main difference, as underlined, includes the phrase for those of the plurality of values within a predetermined range.  Andreopolous 1 (e.g., par 0096) discloses the range of weights.

Instant Application
Patent No. 10423879
1. A method comprising: 
receiving a plurality of input values; 
for each of the plurality of values, generating a plurality of spikes, each of the plurality of spikes having an associated weight, 
wherein each of the associated weights is selected from a predetermined set of weights, 
wherein the set of weights is determined based on a range of the plurality of input values, 
wherein the set of weights is determined to minimize a cardinality of the plurality of spikes for those of the plurality of values within a predetermined range;
determining a consumption time for each of the plurality of spikes; 
sending each of the plurality of spikes for consumption at its consumption time.

5. A method comprising: 
receiving at a first neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding, 
wherein the first encoding associates a weight with each of the first plurality of spikes, 
wherein the weights of the first plurality of spikes are determined to minimize a cardinality of the first plurality of spikes for those of a plurality of values within a predetermined range;  
generating from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding;

B4494189.3generating from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding; 
providing the second plurality of spikes to a second neuromorphic system.  

15. A method comprising: 
receiving at a neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding, wherein the first encoding associates a weight with each of the first plurality of spikes, wherein the weights of the first plurality of spikes are determined to minimize a cardinality of the first plurality of spikes for those of a plurality of values within a predetermined range; 
generating from the first plurality of spikes a plurality of sets of spikes, each of the plurality of sets of spikes encoding the first value according to a second encoding; 
providing each of the plurality of sets of spikes to one of a plurality of classifiers in the neuromorphic system.  

16. A system comprising: 
a neuromorphic network comprising a plurality of input axons, and a plurality of stochastic neurons connected thereto; 
an encoder operatively coupled to the plurality of input axons, the encoder configured to send to the input axons a first plurality of spikes, the first plurality of spikes encoding a first 33362.03702 ARC9-2015-0113-USO2Page 34 of 36B4494189.3value according to a first encoding, wherein the first encoding associates a weight with each of the first plurality of spikes, wherein the weights of the first plurality of spikes are determined to minimize a cardinality of the first plurality of spikes for those of a plurality of values within a predetermined range;
 the neuromorphic network configured to generate from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding.  

1. A method comprising: 
receiving a plurality of input values; 
for each of the plurality of values, generating a plurality of spikes, each of the plurality of spikes having an associated weight, 
wherein each of the associated weights is selected from a predetermined set of weights, 
wherein the set of weights is determined based on a range of the plurality of input values, and 
wherein the set of weights is determined to minimize a cardinality of the plurality of spikes; 
determining a consumption time for each of the plurality of spikes; 
sending each of the plurality of spikes for consumption at its consumption time.

5. A method comprising: 
receiving at a first neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding, 
wherein the first encoding associates a weight with each of the first plurality of spikes, 
wherein the weights of the first plurality of spikes are determined to minimize a cardinality of the first plurality of spikes; generating from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding; providing the second plurality of spikes to a second neuromorphic system.  



15. A method comprising: 
receiving at a neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding, wherein the first encoding associates a weight with each of the first plurality of spikes, wherein the set of weights of the first plurality of spikes is determined to minimize a cardinality of the plurality of the first plurality of spikes; generating from the first plurality of spikes a plurality of sets of spikes, each of the plurality of sets of spikes encoding the first value according to a second encoding; providing each of the plurality of sets of spikes to one of a plurality of classifiers in the neuromorphic system.  



16. A system comprising: 
a neuromorphic network comprising a plurality of input axons, and a plurality of stochastic neurons connected thereto; an encoder operatively coupled to the plurality of input axons, the image encoder configured to send to the input axons a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding, wherein the first encoding associates a weight with each of the first plurality of spikes, wherein the weights of the first plurality of spikes are determined to minimize a cardinality of the first plurality of spikes, the neuromorphic network configured to generate from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopolous (US 20150310303), hereinafter Andreopolous 1 (cited in IDS), in view of Zhang et al. (US 20160358075), hereinafter Zhang. 

Regarding claim 1, Andreopolous 1 teaches a method comprising: 
receiving a plurality of input values; for each of the plurality of values, generating a plurality of spikes, each of the plurality of spikes having an associated weight, 
wherein each of the associated weights is selected from a predetermined set of weights (Andreopolous 1, par. 0096 teaches that in one embodiment weights are binary which is a predetermined set of 0's and 1's), 
wherein the set of weights is determined based on a range of the plurality of input values (Andreopolous 1, par. 0095 teaches that a network receives input via weighted input lines. Thus, the set of weighted lines to be used is determined based on the plurality of input values), 
wherein the set of weights is determined 
(Andreopolous 1, par. 0095, 0096, that the set of weighted to be used is a predetermined set of 0's and 1's interprets the set of weights is determined for those of the plurality of values within a predetermined range); 
determining a consumption time for each of the plurality of spikes (Andreopolous 1, par. 0071 teaches that spikes are determined within a pre-determined time window); 
sending each of the plurality of spikes for consumption at its consumption time (Andreopolous 1, par. 0071 teaches that spikes are delivered within a pre-determined time window).  
Andreopolous 1 does not expressly disclose, but Zhang discloses “to minimize a cardinality of the plurality of spikes” in “wherein the set of weights is determined to minimize a cardinality of the plurality of spikes for those of the plurality of values within a predetermined range” (Zhang: e.g., [0042], “Q weights, W weights, and the voltage threshold 8 for each neuron 14 are learned parameters. In practice, a batch of training images are given as inputs to generate neuron spikes. The spike counts, s, where i is an index of the neuron, are then used in parameter updates”). It would have been obvious for one of ordinary skill in the art, having Andreopolous 1 and Zhang before the effective filing date, to combine Zhang with Andreopolous to improve efficiency in extraction of salient features in Andreopolous.
Regarding claim 2, Andreopolous 1 teaches the limitations of claim 1 above.  Andreopolous 1 further teaches wherein the consumption time for each of the plurality of spikes is selected from a predetermined set of consumption times (Andreopolous 1, par. 0071 teaches that the times are selected from a pre-determined time window).
Regarding claim 3, Andreopolous teaches the limitations of claim 1 above.  Andreopolous further teaches wherein sending each of the plurality of spikes comprises sending a delay instruction corresponding to its consumption time. (Andreopolous par. 0078 teaches that a spike delay core-let is included).
Regarding claim 4, Andreopolous teaches the limitations of claim 2 above.  Andreopolous further teaches wherein the consumption time of the plurality of spikes is within a predetermined setup period. (Andreopolous par. 0089 teaches that spikes are generated according to a clock cycle, including a setup period).
Regarding claim 16, Andreopolous 1 teaches a system comprising: 
a neuromorphic network comprising a plurality of input axons, and a plurality of stochastic neurons connected thereto (Andreopolous 1, par. 0028 teaches a neuromorphic system comprising axons and neurons); 
an encoder operatively coupled to the plurality of input axons, the encoder configured to send to the input axons a first plurality of spikes, the first plurality of spikes encoding a first 33362.03702 ARC9-2015-0113-USO2Page 34 of 36B4494189.3value according to a first encoding (Andreopolous 1 par. 0055 teaches that pixel values are encoded as spikes), 
wherein the first encoding associates a weight with each of the first plurality of spikes (Andreopolous 1 par. 0095 teaches that incoming input lines are weighted), wherein the weights of the first plurality of spikes are determined (Andreopolous 1, par. 0095, 0096, that the set of weighted to be used is a predetermined set of 0's and 1's interprets the weights of the first plurality of spikes are determined for those of the plurality of values within a predetermined range);
 the neuromorphic network configured to generate from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding (Andreopolous 1, par. 0025 teaches receiving neural spiking data and encoding features of feature maps and neural spikes).  
Andreopolous 1 does not expressly disclose, but Zhang discloses “to minimize a cardinality of the plurality of spikes” in “wherein the weights of the first plurality of spikes ” (Zhang: e.g., [0042], “Q weights, W weights, and the voltage threshold 8 for each neuron 14 are learned parameters. In practice, a batch of training images are given as inputs to generate neuron spikes. The spike counts, s, where i is an index of the neuron, are then used in parameter updates”). It would have been obvious for one of ordinary skill in the art, having Andreopolous 1 and Zhang before the effective filing date, to combine Zhang with Andreopolous to improve efficiency in extraction of salient features in Andreopolous.
Regarding dependent claim 17, the method of claim 15, comprising receiving at the first neuromorphic system a plurality of delays, each of the plurality of delays associated with one of the first plurality of spikes (Andreopolous 1 par. 0078 teaches that a spike delay corelet is included for delaying image frames which are associated with spiking for pixels); delaying each of the first plurality of spikes by its associated delay (Andreopolous 1 par. 0078 teaches that each image frame, where image frames are represented by a plurality of spikes).
Regarding dependent claim 18, the method of claim 15, wherein receiving the first plurality of spikes comprises: receiving a first subset of the first plurality of spikes during a first time window (Andreopolous 1 par. 0078 teaches that a spike delay corelet is included for delaying image frames which are associated with spiking for pixels); receiving a second subset of the first plurality of spikes during a second time window (Andreopolous 1 par. 0078 teaches that each image frame, where image frames are represented by a plurality of spikes).
Regarding dependent claim 19, the method of claim 15, wherein generating the second plurality of spikes comprises: applying the weights of the first encoding to the first plurality of spikes (Andreopolous 1 par. 0095 teaches that outgoing neurons, or spikes, are generated based on the weighted input lines).
Regarding dependent claim 20, the method of claim 15, wherein generating the second plurality of spikes comprises: determining a probability from the weights of the first encoding and the first plurality of spikes (Andreopolous 1 par. 0072 teaches that each pixel has a corresponding spiking probability).

Claims 5-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andreopolous et al. (US 20150310303), hereinafter Andreopolous 1, in view of Zhang et al. (US 20160358075), hereinafter Zhang, further in view of Andreopolous et al.  (US 9373058), hereinafter Andreopolous 2 (cited in IDS).

Regarding claim 5, Andreopolous 1 teaches a method comprising: 
receiving at a first neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding (Andreopolous 1 par. 0055 teaches that pixel values are encoded as spikes), 
wherein the first encoding associates a weight with each of the first plurality of spikes (Andreopolous 1 par. 0095 teaches that incoming input lines are weighted), 
wherein the weights of the first plurality of spikes are determined (Andreopolous 1, par. 0095, 0096, that the set of weighted to be used is a predetermined set of 0's and 1's interprets the weights of the first plurality of spikes are determined for those of the plurality of values within a predetermined range);33362.03702 ARC9-2015-0113-US02Page 32 of 36 


Andreopolous 1 fails to teach generating from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding;  and providing the second plurality of spikes to a second neuromorphic system. Andreopolous 2 teaches generating from the first plurality of spikes a second plurality of spikes, the second plurality of spikes encoding the first value according to a second encoding (Andreopolous 2 col. 1 lines 39-46 teaches the first values, converted pixels, are further processed into features and then encoded into second spikes); and providing the second plurality of spikes to a second neuromorphic system (Andreopolous 2 col. 6 lines 8-19 teaches that the classifier is part of a neurosynaptic system and col. 1 lines 39-46 teaches the spikes are sent to a classifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreopolous 1 in view of Andreopolous 2 in order to generate a plurality of spikes to feed to a second neuromorphic system as they all deal with neuromorphic systems. The benefit to doing so is to allow the spiked data to be fed into a classifier for classification of their representative values.
Combination of Andreopolous 1 and Andreopolous 2 does not expressly disclose, but Zhang discloses “to minimize a cardinality of the plurality of spikes” in “wherein the weights of the first plurality of spikes ” (Zhang: e.g., [0042], “Q weights, W weights, and the voltage threshold 8 for each neuron 14 are learned parameters. In practice, a batch of training images are given as inputs to generate neuron spikes. The spike counts, s, where i is an index of the neuron, are then used in parameter updates”). It would have been obvious for one of ordinary skill in the art, having Andreopolous 1 and Zhang before the effective filing date, to combine Zhang with the extended Andreopolous 1 to improve efficiency in extraction of salient features in Andreopolous 1.
Regarding claim 6, Andreopolous 1 in view of Andreopolous 2 teaches the limitations of claim 9 above.  Andreopolous 1 further teaches receiving at the first neuromorphic system a plurality of delays, each of the plurality of delays associated with one of the first plurality of spikes (Andreopolous 1 par. 0078 teaches that a spike delay core-let is included for delaying image frames which are associated with spiking for pixels); delaying each of the first plurality of spikes by its associated delay (Andreopolous 1 par. 0078 teaches that each image frame, where image frames are represented by a plurality of spikes).
Regarding claim 7, wherein receiving the first plurality of spikes comprises: receiving a first subset of the first plurality of spikes during a first time window; (Andreopolous 1 par. 0078 teaches receiving a first set of image frames, where image frames are represented by a plurality of spikes); receiving a second subset of the first plurality of spikes during a second time window (Andreopolous 1 par. 0078 teaches receiving a second set of image frames after a pre-determined time period).
Regarding claim 8, wherein generating the second plurality of spikes comprises: applying the weights of the first encoding to the first plurality of spikes (Andreopolous 1 par. 0095 teaches that outgoing neurons, or spikes, are generated based on the weighted input lines).
Regarding claim 9, wherein each of the first plurality of spikes is received in one of a predetermined number of time windows (Andreopolous 1 par. 0071 teaches that the times are selected from a pre-determined time window).
Regarding claim 11, wherein generating the second plurality of spikes comprises: determining a probability from the weights of the first encoding and the first plurality of spikes. (Andreopolous 1 par. 0072 teaches that each pixel has a corresponding spiking probability).
Regarding claim 12, providing output to the second neuromorphic system (Andreopolous 2 col. 1 lines 39-46 teaches that input to the classifier is output to the second neuromorphic system and col. 6 lines 8-19 teaches that the classifier is part of a neurosynaptic system); and concurrently therewith, receiving at the first neuromorphic system a third plurality of spikes, the third plurality of spikes encoding a second value according to the first encoding (Andreopolous 1 par. 0080 teaches that a difference core-let calculates the difference between a second value and first value, being the two pixel intensities of two image frames, and generating a spike based on that value).
Regarding claim 13, further comprising:
receiving at the first neuromorphic system a third plurality of spikes, the third plurality of spikes encoding the difference between a second value and the first value according to the first encoding (Andreopolous 1 par. 0080 teaches that a difference cortelet calculates the difference between a second value and first value, being the two pixel intensities of two image frames, and generating a spike based on that value.); generating from the third plurality of spikes a fourth plurality of spikes, the fourth plurality of spikes encoding the second value according to the second encoding (Andreopolous 1 par. 0081 teaches that the spikes from the difference corelet are fed into a motion history corelet that generates another, fourth, plurality of spikes); providing the fourth plurality of spikes to the second neuromorphic system (Andreopolous 2 col. 1 lines 39-46 teaches that input to the classifier is output to the second neuromorphic system and col. 6 lines 8-19 teaches that the classifier is part of a neurosynaptic system).
Regarding claim 14, wherein the second neuromorphic system comprises a classifier (Andreopolous 2 col. 6 lines 8-19 teaches that the classifier is part of a neurosynaptic system).
Regarding claim 15, Andreopolous 1 teaches a method comprising: 
receiving at a neuromorphic system a first plurality of spikes, the first plurality of spikes encoding a first value according to a first encoding (Andreopolous 1 par. 0055 teaches that pixel values are encoded as spikes), 
wherein the first encoding associates a weight with each of the first plurality of spikes (Andreopolous 1 par. 0095 teaches that incoming input lines are weighted), 
wherein the weights of the first plurality of spikes are determined(Andreopolous 1, par. 0095, 0096, that the set of weighted to be used is a predetermined set of 0's and 1's interprets the weights of the first plurality of spikes are determined for those of the plurality of values within a predetermined range); 


Andreopolous 1 fails to teach Andreopolous 2 teaches (Andreopolous 2 col. 1 lines 39-46 teaches the first values, converted pixels, are further processed into features and then encoded into second spikes); and providing the second plurality of spikes to a second neuromorphic system (Andreopolous 2 col. 6 lines 8-19 teaches that the classifier is part of a neurosynaptic system and col. 1 lines 39-46 teaches the spikes are sent to a classifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreopolous 1 in view of Andreopolous 2 in order to generate a plurality of spikes to feed to a second neuromorphic system as they all deal with neuromorphic systems. The benefit to doing so is to allow the spiked data to be fed into a classifier for classification of their representative values.
Combination of Andreopolous 1 and Andreopolous 2 does not expressly disclose, but Zhang discloses “to minimize a cardinality of the plurality of spikes” in “wherein the weights of the first plurality of spikes ” (Zhang: e.g., [0042], “Q weights, W weights, and the voltage threshold 8 for each neuron 14 are learned parameters. In practice, a batch of training images are given as inputs to generate neuron spikes. The spike counts, s, where i is an index of the neuron, are then used in parameter updates”). It would have been obvious for one of ordinary skill in the art, having Andreopolous 1 and Zhang before the effective filing date, to combine Zhang with the extended Andreopolous 1 to improve efficiency in extraction of salient features in Andreopolous 1.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andreopolous 1, in view of Zhang, further in view of Andreopolous 2 and further in view of Gawne (US 5420787) (cited in IDS).
Regarding claim 10, combination of Andreopolous 1, Zhang and Andreopolous 2 fails to teach, but Gawne teaches wherein each of the plurality of spikes represents a discrete value (Gawne col. 2 lines 4-18 teaches spikes represent a discrete value). It would have been obvious to one of ordinary skill in the art, having Gawne before the effective filing date of the claimed invention, to modify the combination of the extended Andreopolous 1 and Gawne in order to represent discrete values with the spikes as they all deal with spike classification. The benefit to doing so is to specify what the spikes represent.

Conclusion
(1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g.,
Hunzinger et al. (US 20150046383) teaches “spike lower threshold sets the minimum number of spikes within the period p before the neuron dynamics are sped up” and thus, the concept of minimizing a cardinality of the plurality of spikes.

(2) Suggestion: Claim 1 may be amended to include a neuromorphic system to clarify the scope of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 31, 2022